State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 23, 2015                     D-54-15
___________________________________

In the Matter of JOHN WALTER
   REED JR., an Attorney.                   MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 2708410)
___________________________________


Calendar Date:   June 22, 2015

Before:   McCarthy, J.P., Rose, Lynch and Devine, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Sarah A. Leggio of counsel), for Committee on
Professional Standards.

                             __________


Per Curiam.

      John Walter Reed Jr. was admitted to practice by this Court
in 1995. He was also admitted to practice in California that
same year, where he maintains an office for the practice of law.

      By order issued April 28, 2014, the State Bar Court of
California approved a stipulation that Reed entered into with the
California State Bar whereby he admitted that he violated
California Business and Professions Code §§ 6125 and 6126 and
willfully violated California Business and Professions Code
§ 6068 (a) by practicing law while not an active member of the
California bar. On the basis of such stipulation, a public
reproval, with terms, was imposed. The Committee on Professional
Standards now moves to impose discipline upon Reed pursuant to
Rules of the Appellate Division, Third Department (22 NYCRR)
§ 806.19 due to the discipline imposed in California. Reed has
not replied or responded to the Committee's motion (see Matter of
Halbfish, 78 AD3d 1320, 1321 [2010]).
                              -2-                  D-54-15

      Upon consideration of all the facts and circumstances,
including the discipline imposed in California, we grant the
Committee's motion and hold that Reed should be censured (see
Matter of Karnazes, 76 AD3d 1138, 1139 [2010]; Matter of Fowler,
63 AD3d 1503, 1504 [2009]).

     McCarthy, J.P., Rose, Lynch and Devine JJ., concur.



      ORDERED that the motion of the Committee on Professional
Standards is granted; and it is further

     ORDERED that John Walter Reed Jr. is censured.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court